FILED
                            NOT FOR PUBLICATION                             JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50506

               Plaintiff - Appellee,             D.C. No. 2:07-cr-01441-VBF

  v.
                                                 MEMORANDUM *
JUAN CARLOS GUERRERO MONSON,

               Defendant - Appellant.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Juan Carlos Guerrero Monson appeals from the 168-month sentence

imposed following his guilty-plea conviction for conspiracy to possess with intent

to distribute and to distribute methamphetamine, in violation of 21 U.S.C. §§ 846,

841(a)(1), 841(b)(1)(A) and possession with intent to distribute methamphetamine,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Monson’s counsel has filed a brief stating there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided the appellant with the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    08-50506